Exhibit 10.3

Amended and restated EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
23rd day of December, 2015 (the “Effective Date”), between aTyr Pharma, Inc., a
Delaware corporation (the “Company”), and John D. Mendlein (the “Executive”).

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement dated as of January 1, 2010 (the “Prior Agreement”);

WHEREAS, the Executive and the Company desire to amend and restate the Prior
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.

(a)Term.  The term of this Agreement shall commence as of the Effective Date and
will continue until terminated in accordance with Section 3 (the “Term”).  

(b)Position and Duties.  During the Term, the Executive shall serve as a member
of the Board of Directors of the Company (the “Board”) and Chief Executive
Officer of the Company, and shall have supervision and control over and
responsibility for the day‑to‑day business and affairs of the Company and shall
have such other powers and duties as may from time to time be prescribed by the
Board, provided that such duties are consistent with the Executive’s position or
other positions that he may hold from time to time.  The Executive shall devote
his full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

2.Compensation and Related Matters.

(a)Base Salary.  During the Term, the Executive’s initial annual base salary
shall be $472,750.  The Executive’s base salary shall be subject to annual
increases as determined annually by the Compensation Committee of the
Board.  The base salary in effect at any given time is referred to herein as
“Base Salary.”  The Base Salary shall be payable in a manner that is consistent
with the Company’s usual payroll practices for senior executives.

(b)Incentive Compensation.  During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Compensation Committee
of the Board from time to time.  The Executive’s target annual incentive
compensation shall be 50 percent of his Base Salary.  To earn incentive
compensation, except as otherwise set forth herein, the Executive must be
employed by the Company on the day such incentive compensation is

ACTIVE/84027084.7

--------------------------------------------------------------------------------

 

paid. Any such incentive compensation shall be paid no later than March 15 of
the year following the year to which such compensation relates. 

(c)Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.  The
Company acknowledges that the foregoing reasonable expenses shall include
business or first class airfare for all flights over 60 minutes.

The Company will also reimburse the Executive for all reasonable expenses
(including attorney and tax advisor fees) incurred by him in connection with the
negotiation and preparation of this Agreement, up to an aggregate maximum of
$10,000.

(d)Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e)Vacations.  During the Term, the Executive shall be entitled to accrue
vacation in accordance with the Company’s vacation policy as in effect from time
to time.  The Executive shall also be entitled to all paid holidays given by the
Company to its executives.

3.Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company may terminate the Executive’s employment if he is
becomes Disabled.  For purposes of this Agreement, Disabled means the inability
of the Executive to perform his duties under this Agreement, whether with or
without reasonable accommodation, because he has become permanently disabled
within the meaning of any policy of disability income insurance covering
employees of the Company then in force. If the Company has no policy of
disability income insurance covering employees of the Company in force when he
becomes disabled, the term “Disabled” shall mean disabled and unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of
180 days (which need not be consecutive) in any 12-month period.  If the Company
has no policy of disability income insurance covering employees of the Company
in force when he becomes disabled and any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such

2



--------------------------------------------------------------------------------

 

certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.   

(c)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) conduct by the Executive constituting a material act of willful
misconduct in connection with the performance of his duties (provided that if
such misconduct is reasonably capable of cure, Executive has failed to cure the
same within 30 days following written notice of such purported misconduct
requesting its cure); (ii) Executive’s conviction of, or the entry of a pleading
of guilty or nolo contendere by Executive to, any crime involving (A) fraud or
embezzlement in either case that results in material damage to the Company or
any of its subsidiaries or affiliates or (B) any felony; (iii) willful and
repeated failure by the Executive to substantially perform the duties, functions
and responsibilities of the Executive’s positions that result in material damage
to the Company or any of its subsidiaries and affiliates, that continues after
the Executive has received prior written notice from the Board of such purported
repeated failure, which notice details the grounds of such purported repeated
failure and requests its cure, and the Executive has been given a reasonable
opportunity to cure which will not be less than 30 days; or (iv) a material
breach by the Executive of any of the material provisions contained in this
Agreement which has continued for more than 30 days following written notice of
such purported breach, provided, however, that no such notice is required in the
event of a material breach of Section 7 that is not reasonably capable of being
cured as determined in good faith by a majority of the Board.

(d)Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
Disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason or for no reason, including but not limited
to Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that
the Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) relocation of the Company’s executive headquarters to a location more than
50 miles from San Diego, California; or (iv) the material breach of this
Agreement by the Company.  “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such

3



--------------------------------------------------------------------------------

 

efforts, the Good Reason condition continues to exist; and (v) the Executive
terminates his employment within 60 days after the end of the Cure Period.  If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred. 

(f)Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of Disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

4.Compensation Upon Termination.

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination;
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
and (iii) to the extent the Executive’s employment with the Company terminates
for any reason other than due to the termination of Executive’s employment for
Cause as provided in Section 3(c), any earned but unpaid incentive compensation
from the prior calendar year pursuant to Section 2(b) (collectively, the
“Accrued Benefit”).  In addition, if the Executive’s employment with the Company
is terminated due to the Executive’s death or Disability as provided in Sections
3(a) or (b), the Company shall pay the Executive or the Executive’s estate (i)
the pro-rata portion (based on days worked during the calendar year) of the
Executive’s target incentive compensation pursuant to Section 2(b) for the
calendar year in which the Date of Termination occurs, payable within 30 days
after the date of Termination and (ii) if the Executive was participating in the
Company’s group health plan immediately prior to the Date of Termination, a
monthly cash payment for 6 months in an amount equal to the monthly employer
contribution that the

4



--------------------------------------------------------------------------------

 

Company would have made to provide health insurance to the Executive and his
dependents if the Executive had remained employed by the Company.  

(b)Termination by the Company Without Cause or by the Executive with Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit.  In addition, subject to the
Executive signing a separation agreement and general release of claims in the
form attached as Exhibit A (the “Separation Agreement and Release”), and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination:

(i)the Company shall pay the Executive an amount equal to the sum of (A) the
Executive’s Base Salary plus (B) the Executive’s target annual incentive
compensation for the year of termination (together, the “Severance
Amount”).  Notwithstanding the foregoing, if the Executive breaches any of the
provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease; and

(ii)upon the Date of Termination, the time-based vesting provisions of all stock
options and other stock-based awards held by the Executive in which the
Executive would have vested if he had remained employed for an additional 12
months following the Date of Termination shall accelerate as of the Date of
Termination; provided, however, that for avoidance of doubt, for any awards that
include both a performance-based vesting condition (which would include the
achievement of a certain stock price) and a time-based vesting condition, no
acceleration shall be provided unless such performance-based vesting provision
has been satisfied as of the Date of Termination; and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the amount that would reasonably be required
by the Executive to obtain not less than the same health, dental, health,
vision, disability and other insurance coverage for the Executive and his
dependents as was in effect at the Date of Termination; and

(iv)the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

5



--------------------------------------------------------------------------------

 

5.Change in Control Payment.  The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.  These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 2
months prior to and 12 months after the occurrence of the first event
constituting a Change in Control.  These provisions shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control. 

(a)Change in Control.  During the Term, if within 2 months prior to and 12
months after a Change in Control, the Executive’s employment is terminated by
the Company without Cause as provided in Section 3(d) or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then,
subject to the signing of the Separation Agreement and Release by the Executive
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination,

(i)the Company shall pay the Executive in cash an amount equal to the sum of (A)
1.5 times the Executive’s then-current Base Salary (or the Executive’s Base
Salary in effect immediately prior to the Change in Control, if higher) plus (B)
the Executive’s annual target incentive compensation for the year of
termination; and

(ii)notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all time-based vesting provisions of stock
options and other stock-based awards held by the Executive shall immediately
accelerate as of the Date of Termination; provided, however, that for avoidance
of doubt, for any awards that include both a performance-based vesting condition
(which would include the achievement of a certain stock price) and a time-based
vesting condition, no acceleration shall be provided unless such
performance-based vesting provision has been satisfied as of the Date of
Termination; and provided further that in determining whether the achievement of
a specified closing stock price as reported on the NASDAQ Stock Market has been
satisfied, such price shall be deemed satisfied to the extent that the
consideration payable per share of Common Stock of the Company in connection
with such Change in Control, as determined in good faith by the Compensation
Committee, equals or exceeds such stock price; and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 18 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the amount that would reasonably be required
by the Executive to obtain not less than the same medical, dental, health,
vision, disability and other insurance coverage for the Executive and his
dependents as was in effect at the Date of Termination; and

6



--------------------------------------------------------------------------------

 

(iv)The amounts payable under this Section 5(a) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 18 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). 

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which

7



--------------------------------------------------------------------------------

 

shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. 

(c)Definitions.  For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)the consummation of (A) any consolidation or merger of the Company or any
subsidiary of the Company where the stockholders of the Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Act), directly or indirectly, shares representing in the aggregate
more than 50 percent of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (B) any sale or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company; provided, however,
that with respect to clause (A) above and as approved by the Board, a Change of
Control shall be deemed to have occurred upon the consummation of a transaction
whereby shares representing in the aggregate of more than 30 percent but less
than 50 percent of the voting shares of the Company are beneficially owned by
the acquiring party or parties and such transaction includes a contingent right
for the acquiring party or parties to acquire additional voting shares of the
Company that would represent more than 50% of the Company’s voting shares in the
aggregate.

In no event shall the Executive be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will the amount of any payment provided for herein be reduced by any
compensation earned by the Executive as

8



--------------------------------------------------------------------------------

 

a result of employment by another employer or by retirement benefits after the
date of termination of the executive’s employment.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.  

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from

9



--------------------------------------------------------------------------------

 

service.”  The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A‑1(h). 

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7.Confidential Information and Noncompetition.  The Executive hereby
acknowledges and agrees that he shall remain subject to and comply with the
provisions of Section 7 of the Prior Agreement, which provisions are hereby
incorporated by reference into this Agreement.

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in San Diego, California in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9.Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the state courts of the State of California and
the United States District Court for the Northern District of
California.  Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c)

10



--------------------------------------------------------------------------------

 

waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process. 

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including the
Prior Agreement, except that Section 7 of the Prior Agreement is incorporated by
reference into Section 7 of this Agreement and will remain in full force and
effect.

11.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

11



--------------------------------------------------------------------------------

 

18.Governing Law.  This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State.  With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Sixth Circuit. 

19.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20.Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21.Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

ATYR PHARMA, INC.

By:/s/ Nancy D. Krueger

Its:Nancy D. Krueger

V.P. Legal Affairs & Secretary

 

EXECUTIVE

/s/ John D. Mendlein

John D. Mendlein

 

12



--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT A

 

RELEASE

 

I enter into this Separation Agreement and Release (the “Release”) pursuant to
Section 4(b) or 5(a), as applicable, of the Amended and Restated Employment
Agreement between aTyr Pharma, Inc., a Delaware corporation (the “Employer”) and
me dated December ___, 2015 (the “Employment Agreement”).  I acknowledge that my
timely execution and return and my non-revocation of this Release are conditions
to the payments and benefits pursuant to Section 4(b) or 5(a), as applicable, of
the Employment Agreement.  I therefore agree to the following terms:

1.Release of Claims.  I voluntarily release and forever discharge the Employer,
its affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, members, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when I sign this Release, I have, ever had, now claim to have or ever
claimed to have had against any or all of the Releasees.  This release includes,
without limitation, all Claims:

·

relating to my employment by the Employer and/or any affiliate of the Employer
and the termination of my employment;

·

of wrongful discharge;

·

of breach of contract;

·

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act;

·

under any other federal or state statute;

·

of defamation or other torts;

·

of violation of public policy;

·

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits (except for such wages, bonuses, incentive
compensation, stock, stock options, vacation pay or other compensation or
benefits otherwise due to me under the Employment Agreement); and

·

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

I agree that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released.  This
release does not extend to any obligations incurred under this Employment
Agreement, under any ongoing Company benefit plans or for indemnification under
any indemnification agreement, the Company’s Bylaws or applicable law.  This
release does not release claims that cannot be released as a matter of law,

ACTIVE/84027084.7

--------------------------------------------------------------------------------

 

including, but not limited to, my right to file a charge with or participate in
a charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).  

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Agreement.  I represent
that I have not assigned to any third party and I have not filed with any agency
or court any Claim released by this Agreement.

2.Ongoing Obligations.  I reaffirm my ongoing obligations under the Employment
Agreement, including without limitation my obligations under Section 7
(“Confidential Information and Noncompetition”) and under Section 7 of the Prior
Agreement (as defined in the Employment Agreement).

3.No Assignment.  I represent that I have not assigned to any other person or
entity any Claims against any Releasee.  

4.Right to Consider and Revoke Release.  I acknowledge that I have been given
the opportunity to consider this Release for a period of twenty-one (21) days
from the date when it is tendered to me.  In the event that I executed this
Release within less than twenty-one (21) days, I acknowledge that such decision
was entirely voluntary and that I had the opportunity to consider this Release
until the end of the twenty-one (21) day period.  To accept this Release, I
shall deliver a signed Release to the Employer’s Vice President of Operations
within such twenty-one (21) day period; provided that I acknowledge that the
Employer may change the designated recipient by notice.  For a period of
seven (7) days from the date when I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the Employer’s Vice President of Operations or other
Employer-designated recipient on or before the last day of the Revocation
Period.  This Release shall take effect only if it is executed within the
twenty-one (21) day period as set forth above and if it is not revoked pursuant
to the preceding sentence.  If those conditions are satisfied, this Release
shall become effective and enforceable on the date immediately following the
last day of the Revocation Period (the “Effective Date”).

5.California Civil Code Section 1542.  I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

14



--------------------------------------------------------------------------------

 

I, being aware of said code section, agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

 

6.Other Terms.

(a)Legal Representation; Review of Release.  I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.  

(b)Binding Nature of Release.  This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c)Amendment.  This Release may be amended only upon a written agreement
executed by the Employer and me.

(d)Severability.  In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release.  In the event of such severance, the remaining
covenants shall be binding and enforceable.  

(e)Governing Law and Interpretation.  This Release shall be deemed to be made
and entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws principles of such State.  The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either the
Employer or me.

(f)Entire Agreement; Absence of Reliance.  I acknowledge that I am not relying
on any promises or representations by the Employer or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.

So agreed.

 

 

 

 

___________________________________________________________________

John D. MendleinDate

 

15

